Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                       Dec 23 2014, 9:48 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

MARK F. JAMES                                      GREGORY F. ZOELLER
Anderson, Agostino & Keller, P.C.                  Attorney General of Indiana
South Bend, Indiana

                                                   KARL M. SCHARNBERG
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

                                                   )
T.M.T.,                                            )
                                                   )
       Appellant-Respondent,                       )
                                                   )
               vs.                                 )       No. 71A03-1405-JV-164
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Petitioner.                        )


                     APPEAL FROM THE ST. JOSEPH PROBATE COURT
                            The Honorable James N. Fox, Judge
                              Cause No. 71J01-1312-JD-553



                                       December 23, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
        T.M.T. appeals his adjudication as a delinquent child for committing child

molesting,1 which would be a Class C felony if committed by an adult. He raises the

following restated issues for our review on appeal:

        I.      Whether sufficient evidence was presented to support his delinquency
                adjudication;

        II.     Whether the State committed prosecutorial misconduct by improperly
                vouching for the child witness; and

        III.    Whether the trial court abused its discretion by allowing the State to
                question T.M.T. on cross-examination on subjects not raised on direct
                examination.

        We affirm.

                          FACTS AND PROCEDURAL HISTORY

        In December 2013, T.M.T. lived with his mother, his twin brother, and his sister,

R.T. in a mobile home in South Bend, Indiana. Also living in the home were Heather, a

friend of T.M.T.’s mother, and her two daughters, S.H. and C.H., and Heather’s brother

and his wife and their two daughters. C.H. was nine years old during the period between

November 1, 2013 and December 10, 2013. T.M.T. was fourteen years old during the same

time period.

        T.M.T. shared a bedroom with his twin brother at one end of the trailer, and the five

girls shared another bedroom at the other end of the trailer. The girls’ bedroom contained

two mattresses on the floor pushed together where the girls slept. T.M.T. and his brother

were not allowed in the girls’ bedroom because Heather was worried about potential


        1
           See Ind. Code § 35-42-4-3. We note that, effective July 1, 2014, a new version of this criminal
statute was enacted. Because T.M.T. committed his crime prior to July 1, 2014, we will apply the statute
in effect at the time he committed his crime.

                                                    2
molestations because one of her daughters had been previously molested. However,

T.M.T. would sneak into the girls’ room at night. Several times, his sister R.T. would wake

up and scream at him to leave or she would run to wake up her mother or Heather. At some

point, a lock was installed on the girls’ bedroom door to keep T.M.T. out of the room. Even

after the lock was installed, there was another night when R.T. woke up to find T.M.T.

sneaking into the room.

       One night around Thanksgiving 2013, T.M.T. sneaked into the girls’ bedroom. C.H.

woke up when T.M.T. inserted his penis into her vagina. The other girls were all asleep at

the time. Around December 10, 2013, C.H. told her mother what had happened, and the

authorities were notified.

       Initially, when he spoke with the police, T.M.T. stated that he could not remember

going into the girls’ bedroom. He then remembered that he had been in the room, but he

could not remember why he had been in the room. Finally, he said he had been in the room

looking for a phone to call his older sister, who did not live at home anymore, and who he

claimed he was not allowed to talk to. Tr. at 59. At that time, his mother, who was present

in the interview, corrected him and told him not to lie because T.M.T. knew he was allowed

to talk to his sister, but that he was grounded from the phone. Id. During the interview,

T.M.T. did tell the police of one time when he entered the girls’ bedroom and stepped on

S.H.’s hair, then sat down on the bed, and was looking for the phone.

       On December 19, 2013, the State filed a delinquency petition alleging that T.M.T.

committed one count of child molesting, which would be a Class B felony if committed by

an adult, and one count of child molesting, which would be a Class C felony if committed

                                            3
by an adult. A fact finding hearing was held on February 10, 2014. At the hearing, R.T.

testified that T.M.T. was in the girls’ bedroom three times that she was aware of – once,

when T.M.T. was chasing the cat, another, when she saw him sitting next to C.H. and S.H.

on the bed, and a third time, when she caught him peeking into the room after the lock had

been installed. Id. at 45. R.T. also told of another time when she and T.M.T. had a plan to

sneak out of the house and go to their cousin’s residence to talk to their sister, and T.M.T.

came into the room to get R.T., but they did not end up going because their mother was

home. Id. at 49-50. R.T. also stated that the time T.M.T. came into the bedroom for the

cat was when he stepped on S.H.’s hair and woke her up. Id. at 50.

       T.M.T. testified that he went into the girls’ bedroom once to look for the cat, and

the other times were to look for the phone. Id. at 75. He stated that, each time, R.T. would

wake up and scream at him to leave or would run to wake up their mother or Heather. Id.

Over the objection of T.M.T.’s counsel, the State questioned T.M.T. about inconsistencies

between his testimony at the fact finding hearing and his statement to the police. Id. at 78-

80.

       At the conclusion of the fact finding hearing, the juvenile court took the case under

advisement. On February 19, 2014, the court issued its order on delinquency fact finding

and adjudicated T.M.T. to be a delinquent for committing the offense of child molesting,

which would be a Class C felony if committed by an adult. The juvenile court also found

that T.M.T. did not commit the offense of child molesting, which would have been a Class

B felony if committed by an adult. On February 21, 2014, an amended order was issued



                                             4
to correct some discrepancies that did not change the finding of delinquency. T.M.T. now

appeals.

                               DISCUSSION AND DECISION

                                  I. Sufficient Evidence

       T.M.T. argues that insufficient evidence was presented to support his delinquency

adjudication for child molesting. When the State seeks to have a juvenile adjudicated as a

delinquent child for committing an act which would be a crime if a committed by an adult,

the State must prove every element of the crime beyond a reasonable doubt. K.F. v. State,

961 N.E.2d 501, 506 (Ind. Ct. App. 2012), trans. denied.          In reviewing a juvenile

adjudication, this court will consider only the evidence and reasonable inferences

supporting the judgment and will neither reweigh evidence nor judge the credibility of the

witnesses. Id. If there is substantial evidence of probative value from which a reasonable

trier of fact could conclude that the juvenile was guilty beyond a reasonable doubt, we will

affirm the adjudication. Id.

       At the fact finding hearing, C.H. testified that T.M.T. “sticked his thing inside my

hoo-ha.” Tr. at 20. She then clarified what she meant by “thing” and “hoo-ha” by circling

the body parts on two drawings in court. Id. at 22; State’s Exs. 1, 2. “Thing” meant

T.M.T.’s penis, and “hoo-ha” meant C.H.’s vagina. Tr. at 22; State’s Exs. 1, 2. “A

conviction can be sustained on only the uncorroborated testimony of a single witness, even

when that witness is the victim.” Bailey v. State, 979 N.E.2d 133, 135 (Ind. 2012) (citing

Ferrell v. State, 565 N.E.2d 1070, 1072-73 (Ind. 1991)).          This applies equally to

delinquency adjudications. See T.G. v. State, 3 N.E.3d 19, 23 (Ind. Ct. App. 2014) (“The

                                             5
uncorroborated testimony of a single witness may suffice to sustain the delinquency

adjudication.”), trans. denied.

       In the order on delinquency fact finding, the juvenile court specifically found that

T.M.T.’s testimony was not credible and that “all other testimony [was] credible.”

Appellant’s App. at 16. T.M.T. points to testimony by R.T. that, before the lock was

installed on the bedroom door, Heather asked the girls if T.M.T. had been touching them,

and all of the girls, including C.H., said no. Tr. at 47. T.M.T. argues that this testimony is

inconsistent with C.H.’s testimony that he molested her and the trial court’s finding that it

found all testimony other than that of T.M.T. credible.

       T.M.T. is not correct as the testimony by R.T. clearly referred to a conversation that

occurred before the lock was installed on the bedroom door and prior to the molestation

testified to by C.H. Thus, there is nothing inconsistent between R.T.’s testimony regarding

a prior conversation and C.H.’s testimony about the molestation. T.M.T.’s argument is

merely a request to reweigh the evidence and judge the credibility of the witnesses, which

we cannot do on appeal. K.F., 961 N.E.2d at 506. We conclude that sufficient evidence

was presented to support T.M.T.’s delinquency adjudication.

                                  II. Improper Vouching

       When reviewing an allegation of prosecutorial misconduct, we make two inquiries.

First, we determine by reference to case law and rules of conduct whether the prosecutor

engaged in misconduct, and if so, we next determine whether the misconduct, under all of

the circumstances, placed the defendant in a position of grave peril to which he or she

would not have been subjected. Ramsey v. State, 853 N.E.2d 491, 498 (Ind. Ct. App. 2006),

                                              6
trans. denied. The gravity of the peril is measured by the probable persuasive effect of the

misconduct on the jury’s decision rather than the degree of impropriety of the conduct. Id.

       Generally, in order to properly preserve a claim of prosecutorial misconduct for

appeal, a defendant must not only raise a contemporaneous objection but must also request

an admonishment; if the admonishment is not given or is insufficient to cure the error, then

the defendant must request a mistrial. Neville v. State, 976 N.E.2d 1252, 1258 (Ind. Ct.

App. 2012), trans. denied. Here, T.M.T. concedes that he did not object to the challenged

statements made by the prosecutor during closing argument. Where a defendant does not

raise a contemporaneous objection, request an admonishment, or, where necessary, request

a mistrial, the defendant does not properly preserve his claims of prosecutorial misconduct.

Cooper v. State, 854 N.E.2d 831, 835 (Ind. 2006).

       “To prevail on a claim of prosecutorial misconduct that has been procedurally

defaulted, the defendant must establish not only the grounds for the prosecutorial

misconduct, but also the additional grounds for fundamental error.” Neville, 976 N.E.2d

at 1258. Fundamental error is an “extremely narrow exception” to the contemporaneous

objection rule that allows a defendant to avoid waiver of an issue. Cooper, 854 N.E.2d at

835. For a claim of prosecutorial misconduct to rise to the level of fundamental error, it

must “make a fair trial impossible or constitute clearly blatant violations of basic and

elementary principles of due process and present an undeniable and substantial potential

for harm.” Neville, 773 N.E.2d at 817. The element of harm is not shown by the fact that

a defendant was ultimately convicted.       Id.   Instead, “it depends upon whether the

defendant’s right to a fair trial was detrimentally affected by the denial of procedural

                                             7
opportunities for the ascertainment of truth to which he would have been entitled.” Davis

v. State, 835 N.E.2d 1102, 1107-08 (Ind. Ct. App. 2005), trans. denied.

       T.M.T. argues that the prosecutor committed misconduct when she made certain

statements during closing argument. He contends that the statements constituted improper

vouching of the victim because they “essentially told the fact finder that victim was telling

the truth.” Appellant’s Br. at 4. Because the victim’s credibility was at issue in this case,

T.M.T. asserts that such improper vouching constituted fundamental error because “it

caused tremendous prejudice” to him. Id.

       It is well settled that vouching for witnesses is generally impermissible. Lainhart

v. State, 916 N.E.2d 924, 938 (Ind. Ct. App. 2009). However, a prosecutor may comment

on the credibility of the witnesses as long as the assertions are based on reasons which arise

from the evidence. Cooper, 854 N.E.2d at 836. In addition, an attorney may properly

argue any logical or reasonable conclusions based on his or her own analysis of the

evidence. Neville, 976 N.E.2d at 1260 (citing Bennett v. State, 423 N.E.2d 588, 592 (Ind.

1981)).

       At the beginning of the State’s initial closing argument, the prosecutor stated,

“Children lie to get out of trouble, not into trouble, so it doesn’t make sense that she would

create this story that’s created a lot of trauma for herself.” Tr. at 89. As T.M.T. argues,

this case centered on credibility, the credibility of C.H. versus the credibility of T.M.T. In

her opening remarks, the prosecutor pointed out that children do not generally lie in order

to make trouble for themselves, but instead to get out of trouble. If the trial court agreed

with that statement, it needed to then determine whether it made sense that C.H. made up

                                              8
an allegation that caused so much trouble. The prosecutor then discussed T.M.T.’s

statement and questioned why, when he was caught entering the bedroom prior to C.H.’s

allegations, he would not tell his mother that he was going into the girls’ room to get the

phone and only state that was why he was going into the room after C.H. alleged he was in

the room molesting her. Id. at 89-90. Instead, prior to the allegations, T.M.T. denied going

into the room at all. Although not stated explicitly, the prosecutor’s statement was

commentary on the evidence to show that T.M.T.’s lies were intended to keep him out of

trouble, which made it more likely that he was the one whose statements could not be

trusted, and that C.H.’s statements could be trusted because they resulted in causing her

more trouble. The prosecutor’s statement did not personally vouch for the truth of the

victim’s testimony. Instead, it was commentary on why C.H.’s testimony was credible in

light of the evidence.

       In the State’s rebuttal during closing arguments, the prosecutor argued that, “the

[victim] does not have a reason to lie. The fact that she was so hesitant to talk corroborates

her credibility.” Id. at 92-93. During his closing, T.M.T.’s counsel had argued that T.M.T.

did not tell his mother that he was going into the girls’ bedroom to get the phone because

he knew he was grounded and did not want to get himself into trouble. Id. at 90-91. He

also asserted that the medical records stated that the victim’s vaginal area was normal, so

the State had failed to meet its burden of proof as to the child molesting. Id. at 92.

However, the full text of the State’s rebuttal shows that the prosecutor countered T.M.T.’s

argument by discussing the medical evidence and then making the challenged statements.

The statements were clearly commentary on the evidence presented. The State referenced

                                              9
the victim’s demeanor on the stand and her reluctance to talk about what T.M.T. had done

and discussed a previous argument where the State contended, “She clearly did not want

to talk about what happened and, in fact, apologized to [T.M.T.] for telling on him.” Id. at

88-89. The State’s assertions related to evidence presented during the fact finding hearing

and were based on reasons which arose from the evidence. We conclude that there was no

improper vouching, and, therefore, no prosecutorial misconduct.

                                III. Scope of Cross-Examination

       T.M.T. argues that the State’s questioning of him on cross-examination exceeded

the scope of direct examination and prejudiced him. When a defendant takes the stand to

testify in his own behalf, he becomes subject to all rules that govern cross-examination of

witnesses. Ingram v. State, 547 N.E.2d 823, 828 (Ind. 1989). Prior inconsistent statements,

including prior testimony, may be used to impeach a witness. Id. Indiana Evidence Rule

611(b) states that, “[c]ross-examination should not go beyond the subject matter of the

direct examination and matters affecting the witness’s credibility. The court may allow

inquiry into additional matters as if on direct examination.”          Therefore, on cross-

examination a witness may be questioned on matters brought up on direct examination and

matters that touch on the credibility of the witness.

       Here, T.M.T. made two different statements about sneaking into the girls’ bedroom

at night, one to police and one on direct examination at the fact finding hearing. The State’s

questioning of T.M.T. on cross-examination highlighted that the two statements were

inconsistent. The fact that the statement he gave to police prior to trial was different from

the statement he made as a witness at the fact finding hearing called into question whether

                                             10
T.M.T. was lying when he spoke to police or if he was lying on the witness stand.

Additionally, the State’s question to T.M.T. that, “[y]ou told the detective you didn’t know

of a reason [C.H.] would lie, right,” was not a request for T.M.T. to vouch for C.H.’s

testimony as T.M.T. contends. Tr. at 78. The State was merely highlighting a statement

T.M.T. made to the police that was incriminating to T.M.T. We conclude that the State’s

cross-examination of T.M.T. was proper, and the trial court did not err in allowing the

questioning.

       Affirmed.

FRIEDLANDER, J., and CRONE, J., concur.




                                            11